Citation Nr: 0925878	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-34 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from October 1960 to 
October 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that, in a September 2007 decision, it 
reopened the Veteran's claim for service connection for a 
bilateral hip disorder.  Thus, the issue is characterized as 
above.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the bilateral 
hips is not related to service.

2.  The Veteran's degenerative joint disease of the bilateral 
knees is not related to service.

3.  The Veteran's degenerative joint disease of the lumbar 
spine is not related to service.




CONCLUSIONS OF LAW

1.  Degenerative joint disease of the bilateral hips was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).

2.  Degenerative joint disease of the bilateral knees was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).

3.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the Veteran in 
November 2005, prior to the initial AOJ decision on his 
claims.  Additional notice was provided to the Veteran in 
September 2007.  The Board finds that the notices read as a 
whole fully comply with VA's duty to notify, and any delay in 
providing any part of that notice has been cured by 
subsequent notice and readjudication.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing 
of notice may be cured by affording the veteran appropriate 
notice and subsequent adjudication).

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claims, which indicates he knew of the need to provide VA 
with information and evidence to support his claims.  Thus 
the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the Veteran, and any error in this regard 
is harmless.   

With respect to VA's duty to assist, all efforts have been 
made to obtain relevant, identified and available evidence, 
and the Veteran was afforded VA examination on his claims in 
March 2009.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  
Osteoarthritis is an enumerated chronic disease for which 
presumptive service connection may be warranted.

The Board has reviewed all the evidence of record.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in the case.  The Board will 
summarize the relevant evidence where appropriate.  The Board 
must assess the credibility and weight of this evidence to 
determine its probative value, accounting for evidence that 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the claimant.  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.

The medical evidence of record shows that the Veteran has 
degenerative joint disease of the bilateral hips, bilateral 
knees and lumbar spine.  The Veteran contends that these 
conditions are related to his military service as a telephone 
lineman in Korea.  In his claim, the Veteran initially 
related that these conditions are a result of a fall of 35 
feet from a telephone pole while on active duty.  In his 
Notice of Disagreement, however, he related that he had to 
climb many poles while in Korea and that, on many occasions, 
he had to jump from the poles to the ground (a distance of 20 
to 50 feet), and this jumping strained his knees, hips and 
lumbar spine.  At his videoconference hearing held in July 
2007, the Veteran acknowledged that there was no particular 
incident or injury in service related to a fall from a 
telephone pull; rather, it was the chronic strain of the job 
and having to quickly slide down the poles, stopping and 
starting, that created general wear and tear of the Veteran's 
knees, hips and lumbar spine and thereby resulting in the 
current degenerative joint disease.

In support of his claim, the Veteran has submitted two 
medical treatment notes and a buddy statement from an 
individual who served with the Veteran in Korea.  The first 
medical treatment note is of an August 2005 Orthopedic 
consult in which the physician stated that complaints of pain 
in the right knee and left hip after a replacement are much 
better (the Board notes that the Veteran underwent a total 
left hip replacement in May 2003), and that, in his opinion, 
"falling off a telephone pole @ 35 feet high could well have 
damaged the knees and the hips and the spine because we 
usually favor one limb, the [right] knee and [left] hip took 
the brunt of the impact fall from that height."  

The second treatment note is of a consult with a private 
orthopedic physician from December 2005.  The treatment note 
indicates that the Veteran has a long history of hip and knee 
pain dating back to his time in the service when he was doing 
telephone line type work in Korea; he would be out working 
late at night and would be forced to jump from a height 
anywhere from 20 to 50 feet because of gunfire; and, as a 
result of this activity, he subsequently noticed increasing 
pain about the hips.  It was noted that he has also 
consistently described pain about both knees such that they 
are progressively getting worse to the point that he is 
having more and more discomfort and he is essentially 
disabled as a result.  The assessment was posttraumatic 
arthritis of the hips.  This private physician stated that 
his feeling is that there is both degenerative and 
posttraumatic arthritis about the Veteran's hips and knees as 
a result of his service-related injuries.

In June 2009, the Veteran submitted directly to the Board a 
statement from another soldier/witness who was stationed with 
the Veteran in Korea.  The Board notes that the Veteran has 
waived in writing RO review of this evidence.  Thus, the 
Board may consider this new evidence at this time without 
remand for RO consideration.  See 38 C.F.R. § 20.1304 (c).  
In this statement, this individual states that he has known 
the Veteran since 1961 when they were in basic training, 
advanced unit training, and then Korea together.  He 
corroborated the Veteran's statements as to the rigors of 
their military occupational specialty of telephone linemen 
repair.  He further stated that this type of work at that 
time was very hard on the body, especially the legs.

In contrast, there is medical evidence against finding that 
the Veteran's claimed disabilities are related to service.  
The Veteran's records with the Social Security Administration 
include private treatment notes from September 1990 to July 
2001.  The first complaints of hip pain are not seen in these 
records until June 1992.  There are two treatment records 
from that time.  At the first visit, he complained of having 
some pain in the left groin and realizing there is some 
limitation of rotation about the hip, and was assessed to 
have degenerative joint disease of the left hip.  

The second treatment note indicates that the Veteran did not 
give any good history of how long this has been present, and 
there was no real traumatic history.  The assessment was 
early osteoarthritis in both hips, left worse than right, 
secondary to probable slip epiphysis as a teenager.  This 
assessment was based on radiographs that showed bilateral 
pistol grip deformities possibly indicating an old slipped 
capital femoral epiphysis; and degenerative joint disease 
developing in the left hip particularly and the deformity is 
worse on the left involved side.  

As for the Veteran's lumbar spine and bilateral knees, these 
treatment records contain only two additional notes that 
mention these body parts.  The first, a November 1993 note, 
indicates the Veteran complained of mild back discomfort but 
nothing was found on physical examination.  The second note 
is from July 2001 within which it is indicated in the history 
section that the Veteran has degenerative joint disease of 
the hips, knees and lumbar spine, but again no specific 
findings were made on examination.

The Social Security Administration records also contain the 
report of a medical evaluation conducted in September 2001 in 
relation to the Veteran's claim for disability benefits.  At 
this examination, the Veteran reported being diagnosed with 
arthritis and generalized joint pain in 1990.  The examining 
physician did not express an opinion as to the etiology of 
the Veteran's degenerative joint disease.  The Board notes 
that the remaining records also do not show that any 
physician expressed an opinion as to the etiology of the 
Veteran's degenerative joint disease other than already 
described above.

Finally, the Veteran underwent a VA examination in March 
2009.  After examining the Veteran and reviewing the claims 
file, the examiner diagnosed him to have degenerative joint 
disease of the bilateral knees and hips, status post left 
total hip replacement, and also of the lumbar spine.  The 
examiner opined that the current degenerative joint disease 
of the hips, knees and lumbar spine are less likely than not 
(i.e., less than 50/50 probability) caused by or a result of 
service.  His rationale was that the service treatment 
records, including Separation History and Physical Exam, are 
silent for any knee, hip or lumbar spine as are treatment 
records until 1992.  The examiner stated that the Veteran did 
work as lineman, which could have caused repeated trauma , 
but without documentation in the service treatment records 
and any chronic problem from 1963 to 1992 it is not service 
connected.  He also noted that the Veteran worked as an auto 
mechanic from 1986 to 2001, which would cause on-going trauma 
to these joints.

A review of the Veteran's service treatment records confirms 
that there are no complaints of or treatment for his knees, 
hips or lumbar spine during service.  Nor did the Veteran 
report any history of knee, hip or lumbar spine problems at 
his separation examination in August 1963, and nothing was 
found on examination.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is not in favor of granting 
service connection for degenerative joint disease of the 
bilateral hips, bilateral knees and lumbar spine.  Initially 
the Board finds that service connection on a presumptive 
basis for a chronic disease, i.e., osteoarthritis, is not 
warranted as the medical evidence fails to establish a 
diagnosis of osteoarthritis (a.k.a. degenerative joint 
disease) within one year of the Veteran's separation from 
service.  The Veteran himself testified that he did not start 
noticing a problem until the late 1970s, many years after his 
service discharge.  Thus, the evidence fails to establish 
entitlement to presumptive service connection for a chronic 
disease under 38 C.F.R. § 3.307.

In addition, the Board finds that the evidence fails to 
establish that service connection is warranted on a direct 
basis for the Veteran's degenerative joint disease of the 
bilateral hips, bilateral knees and lumbar spine.  In making 
this determination, the Board has weighed the evidence and 
finds that the medical evidence against the Veteran's claims 
is more probative and persuasive evidence.  

As the service treatment records fail to show complaints of 
or treatment for problems with the Veteran's hips, knees 
and/or lumbar spine during service, chronicity in service is 
not established.  Where chronicity of a disease is not shown 
in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   The medical evidence fails to establish 
a diagnosis of degenerative joint disease in any of the 
claimed joints until 1992.  In addition, although the Veteran 
testified that he began noticing pain in his hips in the late 
1970s for which he sought medical treatment, he has failed to 
either provide these treatment records or a complete release 
form for VA to attempt to obtain them even though 
specifically requested to do so.  See September 2007 VA 
letter to Veteran.  The silence in the treatment records of 
any diagnosis of degenerative joint disease until 1992 is 
negative evidence against the claim.  Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Thus, the preponderance of the evidence is against 
finding that continuity of symptomatology has been 
established.  

Furthermore, the Board finds that the more probative and 
persuasive evidence is against finding that a nexus 
relationship exists between the current degenerative joint 
disease of the bilateral hips, bilateral knees and lumbar 
spine and the Veteran's military service.  In rendering this 
decision, the Board gives more evidentiary weight to the 
March 2009 VA examiner's opinion and the contemporaneous 
service treatment records and post-service private treatment 
records than to the two opinions submitted by the Veteran 
dated in August and October of 2005.  

As to the August 2005 VA physician's opinion, the Board 
assigns no probative value to it as it is based upon an 
inaccurate fact, i.e., that the Veteran injured his right 
knee and left hip from a 35 foot fall from a telephone pole.  
This is the initial claim made by the Veteran.  At the July 
2007 hearing, however, he conceded that he never actually 
fell from a telephone pole and stated that there is no one 
incident that he pinpoints as having caused the claimed 
conditions.  An opinion based upon an erroneous factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet 
App. 458, 461 (1993); see also Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005) (The Board may disregard a medical 
opinion that is based on facts provided by a Veteran that 
have been found to be inaccurate or in contradiction with the 
facts of record.).  Thus, the Board finds that the VA 
physician's opinion is not probative nexus evidence.

As for the December 2005 private physician's opinion, the 
Board finds that this opinion is not afforded as much 
probative weight as that of the March 2009 VA examiner's for 
several reasons.  Unlike the VA examiner, this private 
physician fails to provide a rationale for his opinion.  It 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion that contributes probative value to a 
medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

It is unclear what clinical evidence the examiner relied upon 
in determining that the Veteran's degenerative joint disease 
was "posttraumatic" as the treatment note does not indicate 
that the physician was relying on any diagnostic testing to 
confirm the presence of arthritis, much less that it was 
posttraumatic.  The Board is not bound to accept an opinion 
based on unsupported clinical evidence.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993).  In contrast, it is clear that 
the VA examiner's opinion is based upon not only the 
Veteran's reported history but also a complete review of the 
claims file, including historical medical records, in 
rendering his opinion. 

Furthermore, as this private physician's opinion is not based 
upon objective diagnostic testing, it is lacks probative 
value in light of the June 1992 private treatment note that 
relates the Veteran's bilateral hip early osteoarthritis to 
slip epiphysis as a teenager based on radiographs showing 
bilateral pistol grip deformities.  Moreover, the Veteran 
failed to report any history of trauma in service in seeking 
treatment in 1992.  As the June 1992 treatment note is a 
contemporaneous medical record, the Board assigns greater 
value to that treatment record than to the one from December 
2005 made 13 years later and over 40 years after service.  As 
for the Veteran's lumbar spine and bilateral knee conditions, 
the silence in the medical evidence until 1993 and 2001, 
respectively, for any complaints of or treatment for them is 
negative evidence against the claim.

Finally, the Board notes that it does not question the 
sincerity of the Veteran that his degenerative joint disease 
is related to his military service, specifically as a 
telephone lineman.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  Because the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, his statements are afforded little 
weight as to whether a nexus exists between degenerative 
joint disease of the hips, knees and lumbar spine and his 
military service.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for degenerative joint disease of the 
bilateral hips, bilateral knees and lumbar spine.  The 
preponderance of the evidence being against the Veteran's 
claims, the benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claims must be denied.







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a bilateral hip 
disorder is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied.



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


